Name: Commission Implementing Regulation (EU) 2015/1100 of 7 July 2015 on the reporting obligations of the Member States in the framework of rail market monitoring (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  organisation of transport;  land transport;  economic geography;  documentation
 Date Published: nan

 9.7.2015 EN Official Journal of the European Union L 181/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1100 of 7 July 2015 on the reporting obligations of the Member States in the framework of rail market monitoring (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (1), and in particular Article 15(6) thereof, Whereas: (1) For the purposes of rail market monitoring, Article 15(5) of Directive 2012/34/EU imposes a reporting obligation on the Member States regarding the use of networks and the evolution of framework conditions in the rail sector. (2) On the basis of the information submitted by the Member States, the Commission should report to the European Parliament and the Council every two years on the subjects referred to in Article 15(4) of Directive 2012/34/EU. (3) Member States had already been providing the Commission with the necessary information on a voluntary basis for a number of years. In order to ensure consistency and comparability between the data submitted by the Member States, detailed rules on the content and format of those data are necessary. (4) This Regulation sets up a questionnaire to be filled annually by the Member States for the purpose of monitoring the technical and economic conditions and market developments in the Union rail transport sector. (5) To compile the data required in the questionnaire, Member States should cooperate with social partners, users, regulatory bodies and other relevant competent authorities at national level. (6) When deciding on the content of the data to be submitted by the questionnaire, the Commission takes into account existing data sources and data already provided under current reporting obligations in order to minimise the additional burden to rail industry and Member States. In particular, the Commission, where possible, makes use of data reported under following legal acts:  Regulation (EEC) No 1108/70 of the Council (2), as regards the data on investments in railway infrastructure,  Regulation (EC) No 91/2003 of the European Parliament and of the Council (3), as regards the data on traffic volumes on the rail network, and the data on accidents,  Commission Regulation (EC) No 1708/2005 (4), in particular its Annexes I and II, as regards the data on passenger rail transport,  Regulation (EC) No 1371/2007 of the European Parliament and of the Council (5), as regards annual reports to be published by railway undertakings on service quality performance, and  Commission Regulation (EU) No 1300/2014 (6), as regards the inventories of assets to be established by Member States for monitoring and evaluation the accessibility of Union's rail system for persons with disabilities and reduced mobility. (7) The European Network of Rail Regulatory Bodies should be closely involved in the implementation of the reporting obligations under Article 15 of Directive 2012/34/EU as well as in updating the methodology for data collection. (8) The questionnaire included in the Annex should be used to collect data as of the reporting year 2015. For the first two years of reporting, a transitional period is necessary, given that Member States may need to adjust existing data collection mechanisms following the entry into force of this Regulation. In order to avoid misinterpretation, it is important that during the transitional period Member States inform the Commission about the differences in the data content or format in the relevant sections of the questionnaire. (9) Upon request of the railway undertaking concerned, and if justified by the need for commercial confidentiality, Member States may submit to the Commission the data requested in point 7 of the questionnaire in pseudonymous form. (10) Data collected under this Regulation should be made available to all interested parties, except where the need to protect commercial confidentiality precludes this. (11) Methodologies, definitions and methods of collecting data may evolve over the time as a result of technical and scientific progress. Similarly, developments in the rail market and improvements in data availability may make it desirable to either reduce or extend the scope of the questionnaire. The Annex to this Regulation should therefore be updated regularly, in order to take account of these developments in accordance with the examination procedure referred to in Article 62(3) of Directive 2012/34/EU. (12) The Commission has consulted the railway sector's social partners and users through the Rail Market Monitoring Working Group. It has also consulted the European Network of Rail Regulatory Bodies. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 62(1) of Directive 2012/34/EU, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes content and format of the data to be submitted to the Commission by the Member States under their reporting obligations for rail market monitoring purposes. Article 2 Definitions For the purposes of this Regulation the definitions provided for in Article 2(e) of Regulation (EC) No 1370/2007 of the European Parliament and of the Council (7), Article 2(2)(a) of Regulation (EU) No 913/2010 of the European Parliament and of the Council (8) and Article 3 of Directive 2012/34/EU shall apply. The following definitions shall also apply: (a) track access charges (TACs) means charges collected for the minimum access package referred to in point 1 of Annex II to Directive 2012/34/EU; (b) high-speed services means rail passenger services provided by high-speed rolling stock, including tilting trains, that travel at least 200 km/h for at least part of the service; the use of high-speed infrastructure is not always necessary; (c) conventional long-distance services means rail passenger transport services other than urban, suburban, regional or high-speed services; (d) station means a location on a railway where a passenger train service can start, stop or end; (e) freight terminal means a place equipped for the transhipment and storage of intermodal transport units, where at least one of the modes of transport is rail; (f) total compensation from the state in the context of contractual agreements means the total amount which the state has agreed to pay to the infrastructure manager as funding over the entire contractual period; (g) monitoring body means a body that, according to national legislation, verifies the infrastructure manager's compliance with the contractual agreement; (h) track means a pair of rails over which rail-borne vehicles can travel; (i) dedicated high-speed line means a line specially built to allow traffic to travel at speeds generally equal to or greater than 250 km/h on its main segments; it may include connecting segments where speeds are reduced to take account of local conditions; (j) node means an important point on the rail network where multiple railway lines are interconnected; (k) international passenger service means a passenger service where the train crosses at least one border of a Member State and where the service carries passengers between stations located in different states; (l) domestic passenger service means a passenger service operated exclusively within the borders of one Member State; (m) domestic freight service means a freight service operated exclusively within the borders of one Member State; (n) path allocation means a decision on the allocation of individual train path(s) for operations; path allocation for each train service operating as part of a scheduled regular service counts as a separate path allocation; (o) scheduled train path, means a path allocated according to scheduling rules provided for in Article 45 of Directive 2012/34/EU; (p) ad hoc train path means a path allocated according to path request as referred to in Article 48 of Directive 2012/34/EU; (q) rejected path allocation means a request for a path that is rejected by the infrastructure manager following the coordination process laid down in Article 46(1) of Directive 2012/34/EU; each cancellation of train service operating as part of a scheduled regular service counts as a rejected path allocation; (r) maintenance means non-capital expenditure that the infrastructure manager carries out in order to maintain the condition and capability of the existing infrastructure; (s) renewals means capital expenditure on a major substitution work on the existing infrastructure which does not change its overall performance; (t) upgrades means capital expenditure on a major modification work of the infrastructure which improves its overall performance; (u) new infrastructure means capital expenditure on the projects for construction of new infrastructure installations; (v) public funds in the context of infrastructure expenditure means funds sourced directly from public investments grants; (w) own funds means funds from revenue earned by infrastructure managers or operators of service facilities through access charges and by other means; (x) revenue means the total fees collected from the provision of rail transportation services during the reporting period; it excludes other income such as revenue from catering, station services and on-board services; (y) transit means transport through a country between the place of loading/embarkation and the place of unloading/disembarkation, both being outside that country; (z) railway traffic on national territory means any movement of railway vehicles within the borders of one country irrespective of the country in which the vehicles are registered; (aa) delay means the difference in time between the time specified in the timetable of a train and the actual time at which it passes a specific location on the train's route at which travelling data are captured; (bb) cancelled service means a train cancelled in the operations phase due to rail-service related reasons, including missing a scheduled stop if a train is rerouted or replacing a rail service with a road service; (cc) average timetable speed means the speed calculated by dividing the total length of a journey by the time the journey is expected to take according to the timetable; (dd) public service obligation compensation or PSO compensation means the financial benefits granted, during the reporting period, directly or indirectly by a competent authority from public funds for the operation of rail services under a public service obligation; (ee) commercial services means all passenger services that do not fall within the scope of services provided under public service obligations; (ff) principal railway undertaking means the largest undertaking in terms of passenger-km or tonne-km; (gg) active licence means a licence granted to a railway undertaking that has started and not ceased operations within the periods fixed by the Member State in accordance with Article 24(4) of Directive 2012/34/EU; (hh) passive licence means a licence granted to a railway undertaking that has not started or has ceased operations within the periods fixed by the Member State in accordance with Article 24(4) of Directive 2012/34/EU, and licences which have been suspended or revoked; (ii) fee to obtain a licence means all fees charged by a licensing authority in respect of the processing of the application; (jj) time for obtaining a licence means the length of time between the date on which a complete application for a licence is submitted and the date of the final decision; (kk) full time equivalents means total hours, including over-time, worked in a job over a year divided by the average number of hours worked per year in a full-time job; (ll) marshalling yard means a site or a part of a site equipped with a number of tracks or other equipment used for railway vehicle marshalling operations, including switching. Article 3 Data collection and submission 1. By 31 December each year, Member States shall submit to the Commission the data specified in the questionnaire included in the Annex in respect of the preceding year. 2. Each Member State shall submit to the Commission the data relating to rail transport on its territory. 3. Where a railway undertaking operates in more than one Member State, it shall provide the national authorities with separate data for each Member State in which it operates. 4. Member States may obtain the necessary data from a combination of the following sources: (a) mandatory surveys; (b) administrative data, including data collected by statistical offices and other authorities; (c) statistical estimations, while explaining methods used; (d) data supplied by relevant industry organisations or other concerned parties; and (e) ad hoc studies. The entities holding the relevant data shall provide it when requested. 5. In order to help Member States ensure the quality and comparability of their data, the Commission may develop methodological guidance materials taking into account the best practices adopted by national authorities and professional organisations in the railway industry. 6. Member States shall submit the data to the Commission using the electronic form of the questionnaire to be made available by the Commission on its website. 7. Member States and the Commission shall respect the commercial confidentiality of information provided to them. Article 4 Transitional provisions 1. Member States shall ensure that their data collection arrangements allow the data to be reported according to the content and format defined in the Annex for the reporting year 2017 at the latest. Where Member States have identified substantial difficulties in the alignment of data collection arrangements or raised concerns about the relevance or necessity of certain data categories, the need for adjusting the Annex shall be assessed. 2. Where, during the transitional period, Member States cannot provide the data according to the content and format as defined in the Annex, they shall report data in a closest available format and indicate discrepancies when submitting the data. Article 5 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 32. (2) Regulation (EEC) No 1108/70 of the Council of 4 June 1970 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway (OJ L 130, 15.6.1970, p. 4). (3) Regulation (EC) No 91/2003 of the European Parliament and of the Council of 16 December 2002 on rail transport statistics (OJ L 14, 21.1.2003, p. 1). (4) Commission Regulation (EC) No 1708/2005 of 19 October 2005 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards the common index reference period for the harmonised index of consumer prices, and amending Regulation (EC) No 2214/96 (OJ L 274, 20.10.2005, p. 9). (5) Regulation (EC) No 1371/2007 of the European Parliament and of the Council of 23 October 2007 on rail passengers' rights and obligations (OJ L 315, 3.12.2007, p. 14). (6) Commission Regulation (EU) No 1300/2014 of 18 November 2014 on the technical specifications for interoperability relating to accessibility of the Union's rail system for persons with disabilities and persons with reduced mobility (OJ L 356, 12.12.2014, p. 110). (7) Regulation (EC) No 1370/2007 of the European Parliament and of the Council of 23 October 2007 on public passenger transport services by rail and by road and repealing Council Regulations (EEC) Nos 1191/69 and 1107/70 (OJ L 315, 3.12.2007, p. 1). (8) Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (OJ L 276, 20.10.2010, p. 22). ANNEX RAIL MARKET MONITORING QUESTIONNAIRE Background information Member State:  BE BG  CZ  DK  DE  EE  IE  EL  ES  FR  HR  IT  CY  LV  LT  LU  HU  MT  NL  AT  PL  PT  RO  SI  SK  FI  SE  UK  NO Reporting period:  /  /     /  /   Responsible authority: Contact email address: Member States whose national currency is not the euro should use the average exchange rate over the reporting period to convert monetary values from their currency into euros. The exchange rate used should be indicated below. 1    = ,     EUR Questions marked with an asterisk (*) are optional. Where the reporting obligations in this Annex refer to railway undertakings, they shall not apply to railway undertakings which only operate urban, suburban or regional services on local and regional stand-alone networks as referred to in Article 2(1) of Directive 2012/34/EU. 1. Infrastructure charging 1.1. Average track access charges (TACs) per train-km for different categories of train The table should be filled in only for the categories of train in use in the reporting Member State. Where arithmetic averages cannot be calculated, an estimate of the TACs of different categories of train can be given. The method used to calculate or estimate the TACs should be explained in box 1.5 (1). Train category (only if in use in the reporting Member State) Track access charge, excluding mark-ups (euros/train-km) Passenger services: Passenger train providing suburban and regional services   ,   Passenger train providing conventional long-distance services   ,   Passenger train providing high-speed services on dedicated high-speed lines   ,   Freight services: 1 000 gross tonne freight train   ,   1 600 gross tonne freight train   ,   6 000 gross tonne freight train   ,   1.2. Infrastructure managers' revenue from infrastructure, station and terminal charges Only charges collected by infrastructure managers need to be reported. These include charges collected for station facilities and freight terminals owned or managed by infrastructure managers. Revenue (thousand euros) Passenger services: Total revenue from track access charges, including mark-ups          Total revenue from station charges          Of which: Station charges for suburban and regional trains (*)          Station charges for conventional long-distance and high-speed trains (*)          Other charges collected from passenger train operators          Freight services: Total revenue from track access charges, including mark-ups          Total revenue from freight terminal charges          Other charges collected from freight train operators          Total revenue collected by infrastructure managers          1.3. Main characteristics of the contractual agreements concluded pursuant to Article 30(2) of Directive 2012/34/EU Infrastructure manager (name) Length of the network covered (km) Start date End date Have performance indicators been agreed? (2) If yes, please specify Total compensation from the state (thousand euros) Existence of monitoring body of the contract? If yes, please specify (name)  YES  NO        YES  NO  YES  NO        YES  NO  YES  NO        YES  NO  YES  NO        YES  NO  YES  NO        YES  NO 1.4. Noise abatement Are there mandatory rules (either in force or to be introduced) obliging rail operators and/or infrastructure managers to take measures to reduce the exposure of the population to rail noise? These measures could include limits on volumes of traffic, noise barriers or noise differentiated TACs aiming to accelerate the retrofitting of freight wagons with silent brake blocks.  YES  NO If yes, please specify: 1.5. Additional comments (*): Please add any further comments on the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Explain how the average TACs per train-km in Table 1.1 have been calculated, including which components of the charges are included.  Specify whether mark-ups are applied on top of the reported TACs.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken.  Indicate whether ERTMS (3) differentiated TACs have been applied. 2. Capacity allocation 2.1. Congested sections of the infrastructure Please provide the following information relating to congested sections, as defined in Article 47(1) of Directive 2012/34/EU, in respect of the situation at the end of the reporting period. Total length of tracks affected by congestion (km)       Of which: Dedicated high-speed lines (km)       Rail freight corridors (km)       Number of congested nodes    2.2. Priority services Please give the ranking (1 meaning the highest priority) of the rail services when the reporting Member State has to prioritise for allocating infrastructure capacity, e.g. within the scheduling and coordination process and in the events of temporary capacity limitations or disturbance. If any of the listed services is not eligible to priority rules, please put a cross (x) in the box.  Services provided under public service obligations (PSOs)  Domestic high-speed services  Other domestic passenger services  International passenger services  Domestic freight services  International freight services  Other Please specify: 2.3. Successful and rejected path allocations for various services The table should be filled in only for the categories of train in use in the reporting Member State. Please provide the following information relating to the situation after the scheduling and coordination processes set out in Articles 45 and 46 of Directive 2012/34/EU. Service Scheduled train paths Ad hoc train paths Successful path allocations (number) Rejected path allocations (number) Successful path allocations (number) Rejected path allocations (number) Total passenger services:                                     Domestic suburban and regional                                     Domestic conventional long-distance                                     Domestic high-speed                                     International                                     Total freight services:                                     Domestic freight                                     International freight                                     Of which: Paths allocated by one-stop shops of rail freight corridors                                     2.4. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken.  Provide a brief description of the priority criteria used by the infrastructure managers for path allocations in relation to the circumstances in which these criteria are applied, e.g. within the scheduling and coordination process and in the event of temporary capacity limitation or disturbance.  Specify whether scarcity charging, as provided for in Article 31(4) of Directive 2012/34/EU, has been used.  Specify whether capacity enhancement plans, as provided for in Article 51 of Directive 2012/34/EU, have been prepared and implemented. 3. Expenditure on infrastructure Please indicate the expenditure incurred during the reporting period by the main railway infrastructure managers and by other owners of stations and freight terminals. In fragmented markets, the scope of reporting can be limited to the expenditure of the owners of main stations and freight terminals (4). For intra-modal stations and terminals, include only the part of the expenditure relating to rail transport. 3.1. Overview of expenditure on railway infrastructure (thousand EUR) Maintenance Renewals Upgrades New infrastructure Conventional lines                                     Dedicated high-speed lines                                     Major stations                                     Major freight terminals                                     Total expenditure                                     3.2. Source of funding for expenditure on different components of infrastructure (5) (thousand EUR) Public funds EU funds Own funds Existing infrastructure, including major stations and freight terminals                            New infrastructure Conventional and dedicated high-speed lines                            Major stations                            Major freight terminals                            Total expenditure                            3.3. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken.  Make reference to the national infrastructure development strategy published pursuant to Article 8(1) of Directive 2012/34/EU. 4. Revenue and traffic volumes 4.1. Revenue and volumes of passenger and freight services To ensure that the volume of services and reported revenue correspond, only revenue generated from railway traffic on a country's national territory should be reported in this table. Statistical estimations can be used, if necessary. If official statistics on traffic volumes are not yet available, preliminary values can be given, and then adjusted at a later date. Passenger services: Total revenue of railway undertakings from transport services (thousand euros)          Total volume of services (thousand train-km)      ,  Total volume of services (million passenger-km)      ,  Volume of domestic services (million passenger-km)      ,  Volume of international services (million passenger-km)      ,  Volume of transit services (*) (million passenger-km)      ,  Revenue from and volumes of PSO and commercial services PSO services: Revenue from fares (thousand euros)          PSO compensation (thousand euros) (6)          Volume of services (million passenger-km) (7)      ,  Commercial services: Revenue from fares (thousand euros)          Volume of services (million passenger-km)      ,  Freight services: Total revenue of railway undertakings from transport services (thousand euros)          Total volume of services (thousand train-km)      ,  Total volume of services (million tonne-km)      ,  Volume of domestic services (million tonne-km)      ,  Volume of international services (million tonne-km)      ,  Volume of transit services (*) (million tonne-km)      ,  4.2. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  State whether the values provided for revenue generated from railway traffic on national territory are reported figures or estimates. Where sampling or estimates have been used, explain briefly the approach taken.  Specify whether there were any gaps or inconsistencies in the input data. 5. Quality of rail services The tables should be filled in only for the categories of train in use in the reporting Member State. 5.1. Punctuality and cancellations of passenger services Passenger services: Total number of services Number of trains arriving on time (delay of 5 minutes or less) Number of services cancelled Suburban and regional services                            Conventional long-distance and high-speed services                            5.2. Punctuality and cancellations of freight services (8) Freight services: Total number of services Number of trains arriving on time (delay of 15 minutes or less) Number of services cancelled Domestic services                            International services                            5.3. Average timetable speed of freight services (*) Freight services: Average timetable speed (km/h) Domestic services    International services    5.4. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken.  Explain how the delay of a train has been measured (e.g. only at the final stop or as an average over all scheduled stops).  Provide references for performance reports and satisfaction surveys published by the rail freight corridor management board pursuant to Article 19 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (9).  Provide reference for any other surveys on the quality of freight and passenger services that have been conducted recently. 6. Public service obligations (PSOs) 6.1. Volume of services and compensation paid for services provided under PSOs in different market segments The table should be filled in only for the categories of train in use in the reporting Member State. Volume of services (million passenger-km) Volume of services (thousand train-km) PSO compensation (10) (thousand euros) Total Of which: Competitively tendered Directly awarded Total PSO services      ,       ,       ,       ,           Of which: Suburban and regional      ,       ,       ,       ,           Conventional long-distance      ,       ,       ,       ,           High-speed      ,       ,       ,       ,           Of which: International services provided under PSOs      ,       ,       ,       ,           6.2. Access to rolling stock in the context of PSO services Please provide the following information relating to each PSO contract awarded during the reporting period. Description (regions or lines covered) Duration (years) Volume of contract (thousand train-km/year) Operator (name) Was the contract been competitively tendered? Arrangements for rolling stock provision Defined in the tender specification? Description (11) 1.  YES  NO  YES  NO 2.  YES  NO  YES  NO 3.  YES  NO  YES  NO ¦  YES  NO  YES  NO 6.3. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken. 7. Degree of market opening List the railway undertakings that have a market share of 1 % or more. Where there are more than ten undertakings with a market share of 1 % or more, only list the 10 largest. The market share held by other railway undertakings can be given as a total under Others. If for the reasons of commercial confidentiality the name of a railway undertaking cannot be indicated, please use pseudonyms, e.g. RU 1, RU 2. If this would not be enough to resolve confidentiality issues, railway undertaking's market shares, except that of the principal or incumbent railway undertaking, can be further bundled. 7.1. Passenger market  PSO services Railway undertaking (name or pseudonym) Market share of PSO services (percentage) (12) Principal or incumbent railway undertaking:   ,  %   ,  % Other railway undertakings:   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  % Others:   ,  % 7.2. Passenger market  commercial services Railway undertaking (name or pseudonym) Market share of commercial services (percentage) (13) Principal or incumbent railway undertaking:   ,  %   ,  % Other railway undertakings:   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  % Others:   ,  % 7.3. Freight market Railway undertaking (name or pseudonym) Market share of freight services (percentage) (14) Principal or incumbent railway undertaking:   ,  %   ,  % Other railway undertakings:   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  %   ,  % Others:   ,  % 7.4. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken.  Indicate whether any major new railway undertakings have entered the passenger or freight market during the reporting period. 8. Degree of harmonisation and legislative developments (*) Information on the degree of legal harmonisation is already available to the Commission, as Member States notify the Commission when they have transposed the legislation. This section allows Member States to comment on any outstanding issues relating to the EU rail market or the development of national laws on railways. 8.1. Additional comments (*): 9. Licensing 9.1. Number of licences issued to railway undertakings (15) Number of active licences at the start of the reporting period (A)     Number of licences suspended or revoked during the reporting period (16) (B)     Number licences granted during the reporting period (C)     Number of active licences at the end of the reporting period (A  B + C)     Number of passive licences at the end of the reporting period     9.2. Fees and time needed for obtaining a licence Average fee to obtain a licence (euros)       Average time for obtaining a licence (calendar days)    9.3. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken. 10. Employment and social conditions 10.1. Employees in the rail sector by gender and age group Please provide the following information in respect of the situation at the end of the reporting period. Where any of the undertakings also provides services to sectors other than the railway sector, the number of employees can be stated based on an estimate of the proportion of the total employees involved in delivering rail-related services. Total (full-time equivalents) Men (%) Women (%) < 30 years (%) 30-50 years (%) > 50 years (%) Total staff of the incumbent or other main railway undertakings (17)        ,  %  ,  %  ,  %  ,  %  ,  % Of which: train drivers        ,  %  ,  %  ,  %  ,  %  ,  % Total staff of other railway undertakings       Of which: train drivers       Total staff of main infrastructure managers        ,  %  ,  %  ,  %  ,  %  ,  % Total staff of other infrastructure managers       Staff of other companies providing services related to rail transport (*) (18)       Of which: Stations (*)       Freight terminals (*)       Rolling stock maintenance (*)       Infrastructure maintenance (*)       Specialised training organisations (*)       Train driver leasing (*)       Energy supply (*)       Rolling stock cleaning services (*)       Other (*)       10.2. Employees by the type of contract Please give the following information in respect of the situation at the end of the reporting period. Permanent contracts A (19) (%) Temporary contracts B (%) Part-time contracts (%) Apprentices and trainees (%) Total staff of the incumbent or other main railway undertakings (20)   ,  %   ,  %  ,  %  ,  % Of which: train drivers   ,  %   ,  %  ,  %  ,  % Total staff of main infrastructure managers   ,  %   ,  %  ,  %  ,  % 10.3. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Where sampling or estimations have been used to compile the data, explain briefly the approach taken.  Give details of training programmes or activities targeted at rail employees.  Specify whether the competent authority has made use of the right given to it in Article 4(5) of Regulation (EC) No 1370/2007 of the European Parliament and of the Council (21) as regards the rights of staff and social standards applicable to public service operators.  If in Table 10.1 the data on the staff of other companies providing services related to rail transport have been reported, explain briefly which companies were included. 11. Service facilities 11.1. Ownership and management of main service facilities For the purpose of this questionnaire, service facilities are as defined in Annex II to Directive 2012/34/EU. Please indicate the number of facilities operated under each type of ownership or operator. Infrastructure facility Ownership Operator Incumbent railway undertaking and companies related to it (22) Other companies Incumbent railway undertaking and companies related to it Other companies Infrastructure managers Railway undertakings Integrated companies (23) Government (24) Other Infrastructure managers Railway undertakings Integrated companies Government Other Total stations                                     Stations serving over 25 000 travellers per day                                     Stations serving 10 000-25 000 travellers per day                                     Stations serving 1 000-10 000 travellers per day                                     Stations serving less than 1 000 travellers per day                                     Freight terminals                                     Marshalling yards                                     Maintenance facilities                                     Maritime and inland port facilities connected to rail services                                     Refuelling facilities                                     11.2. Number of complaints relating to service facilities Please state the number of complaints made about the access to facilities, the level of charges or the quality of the services provided. Complaints currently being processed by the regulatory body    Decisions taken on complaints during the reporting period    11.3. Description of complaints: Please provide a short and general description of the main cases (up to ten) on which a decision has been taken during the reporting period. State whether any of the complaints raised questions as to the interpretation of the European railway acquis and outline the actions proposed to remedy the situation. 1. 2. 3. 4. 5. 6. 7. 8. 9. 10. 11.4. Additional comments (*): Please add any further comments, including the following points:  During the transitional period referred to in Article 4 of the Regulation, provide information in case the data reported does not fully comply with the content and/or format requested.  Specify whether the regulatory bodies of other Member States gave been consulted on any occasion. (1) Given the variety of possible approaches which could be taken when calculating the TACs, the data provided in this table by different Member States will not necessarily be comparable and will mainly be useful for monitoring trends within each Member State. (2) As specified in point 3 of Annex V to Directive 2012/34/EU. (3) European Rail Traffic Management System. (4) For the purpose of this questionnaire, stations serving over 10 000 passengers per weekday are considered to be major stations, and freight terminals with a capacity of over 100 000 containers per year or over 1 million tonnes per year are considered to be major freight terminals. (5) The total of the expenditure reported in Tables 3.1 and 3.2 should generally be approximately equal. (6) The figure reported here should be the same as that reported in Table 6.1. Concession payments from an operator to a public authority should be treated as negative PSO compensations. (7) The figure reported here should be the same as that reported in Table 6.1 (8) For timetabled services only. (9) Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (OJ L 276, 20.10.2010, p. 22). (10) Concession payments from an operator to public authority should be treated as negative PSO compensation. (11) Agreed arrangement for rolling stock provision for each contract, e.g. owned, subsidised or guaranteed by the contracting authority; provided by the railway undertaking or leased. (12) On the basis of passenger-km provided on the national territory during the reporting period. The total of the column should be 100 %. (13) On the basis of passenger-km provided on the national territory during the reporting period. The total of the column should be 100 %. (14) On the basis of tonne-km provided on the national territory during the reporting period. The total of the column should be 100 %. (15) Member States will no longer be obliged to fill out this section once information on railway undertakings' licences is available for all Member States in the European Railway Agency Database of Interoperability and Safety (Eradis). (16) Excluding licences reactivated during the reporting period. (17) The scope of the reporting should cover at least 50 % of the market (based on passenger-km and tonne-km). (18) Where they are not included in the railway undertaking's or infrastructure manager's staff given above. (19) A + B = 100 %. (20) The scope of the reporting should cover at least 50 % of the market (based on passenger-km and tonne-km). (21) Regulation (EC) No 1370/2007 of the European Parliament and of the Council of 23 October 2007 on public passenger transport services by rail and by road and repealing Council Regulations (EEC) Nos 1191/69 and 1107/70 (OJ L 315, 3.12.2007, p. 1). (22) Including integrated infrastructure managers and holding companies. (23) Including non-incumbent railway undertakings and infrastructure managers, which are part of an integrated company. (24) National, regional or local government.